DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed April 12, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claim 1-2, 5-7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (JP 2010-37318). The rejection is maintained. 
Hirayama et al. disclose dentifrice compositions comprising (a) sodium chloride, (b) at least one kind selected from menthol, peppermint oil and mentha oil, (c) monomenthyl succinate, and (d) a surfactant, the content of monomenthyl succinate (c) being 0.03-1 mass%. The dentifrice composition further contains (e) at least one kind selected from the following (e-1) and (e-2): (e-1) is vanillyl butyl ether and/or spilanthol and (e-2) is an essential oil or an extract of a vegetable selected from among black pepper, capsicum, and ginger (Abstract). Menthol comprises 0.2% to 1.5% (paragraph 0014) encompassing claim 6. The amount of vanillyl butyl ether comprises 0.0001 to 0.05% (paragraph 0027), encompassing claim 5. Example 16 comprises 0.7% menthol and 0.02% vanillyl butyl ether, which falls within 11:60 to 1:60. The compositions comprise 20 to 50% of an abrasive (paragraph 0029) and a viscous agent (humectant) ranging from 5 to 50% (paragraph 0030).
It is well-settled, however, that even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05. Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of 2144.05. Therefore, the recited ratio of 7:60 to 9:60 over the range of Hirayama et al., 0.0001 to 0.05% vanillyl butyl ether and 0.2% to 1.5% menthol.   

Response to Arguments
The Examiner submits that the alleged unexpected results in the response filed by Applicant October 18, 2021 are not persuasive to overcome the current rejection. The claims are not commensurate in scope with the results. Although the example does not give the ratio range, the amount ranges disclosed by the disclosure of the reference provides a ratio, 0.004:60 - 15:60, that overlaps the range of the instant claims. Therefor the ratio of the instant claims is obvious over the ratio disclosed by the reference. Further the ratio that appears to show less favorable results is a higher ratio (12:60) than the inventive ratios (8:60). The ratio of Hirayama et al. is lower and therefore it is not clear what the effects of a lower ratio would yield. Further it appears that the results of the Comparative example are similar to those of Inventive B, especially during brushing. Both Comparative and Inventive B have close to the same amounts of each active. It is not clear where the percentages argued by Applicant are from. Menthol comprises 0.3 and 0.24 both wt% of menthol of Inventive A and Inventive B respectively. This does not appear to be 80% less, it appears to be 20% less. This is also the case for VBE. Further the difference in amounts does not appear to make a difference when considering the results of Invention B and the Comparative example being close. Additionally, a dominant warming sensation during brushing and a dominant cooling sensation after brushing appears to be seen in the case of the Comparative Composition, similar to that of the Inventive Compositions. Therefore, the showing disclosed by the instant specification is not persuasive to overcome the instant rejection. 


2) Claims 3-4 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (JP 2010-37318) in view of Oertling et al. (US 9,446,267). The rejection is maintained. 
Hirayama et al. are discussed above and differ from the instant claims insofar as it does not disclose 1,2-alkane diols.
Oertling et al. disclose products comprising a flavoring agent compositions. The compositions are used for cleaning the teeth and include toothpastes (Abstract). A flavoring agent composition comprises peppermint oil, 0.5% methane carboxylic acid-N-(4-methoxyphenyl)-amide (WS-12, a TRPV1 agonist), cinnamaldehyde (TRPV1 agonist) and 40% menthol (Example 5.2). These amounts meet the ratio of the instant claims.   A toothpaste comprising 5.2 comprises 36.39% water, 20% glycerin, sodium monofluorophosphate, 1% flavor (meets the amounts of menthol and TRPV1 agonist), 3% silica and sodium carboxymethyl cellulose (Example 12). Combinations of WS-12 with diols are desired as a sugar substitute. The diols include 1,2-alkane diols such as 1,2-octanediol.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used hexanediol in the compositions of Hirayama et al. for their suitability as a sugar substitute in teeth cleaning compositions. 

Response to Arguments
The Examiner submits that Applicant has not argued the merits of the rejection and therefore the rejection is maintained.  
3) Claims 3-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (JP 2010-37318) in view of Oertling et al. (US 9,446,267) in further view of Modak et al. (US 2015/0265666). The rejection is maintained.
Hirayama et al. in view of Oertling et al. is discussed above and differs from the instant claims insofar as they do not disclose a hexanediol or the pH.
Modak et al. disclose antimicrobial compositions that may be formulated into toothpaste (paragraph 0020). The pH of the compositions range from 2 to 6 (paragraph 0061). Antimicrobials include alkanediol including hexanediol and octanediol, and combinations thereof, at a concentration of between about 0 and 10% w/w (paragraph 0067), this would meet the ratio of the TRPV1 and the alkanediol.
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used hexanediol or a combination of hexanediol and octanediol in the compositions of Hirayama et al. in view of Oertling et al. for their suitability and to obtain the antimicrobial activity. 

Response to Arguments
The Examiner submits that Applicant has not argued the merits of the rejection and therefore the rejection is maintained.  
Conclusion
Claims 1-10 and 12-13 are rejected.
No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612